Citation Nr: 9926395	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for panic disorder 
without agoraphobia, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an effective date earlier than October 31, 
1996, for the grant of a compensable evaluation for panic 
disorder without agoraphobia. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1981 to 
February 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which increased the assigned disability 
evaluation for panic disorder without agoraphobia to 10 
percent disabling.  The veteran, thereafter, claimed 
entitlement to the assignment of an earlier effective date, 
but that claim was subsequently also denied.  In a rating of 
August 1998, the assigned disability evaluation for panic 
disorder was increased to 30 percent.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  Panic disorder without agoraphobia is manifested by 
complaints of panic attacks which occur from once per month 
to 10 times a week, sleep difficulties, anxiety, passive 
thoughts of death, and work difficulties.  The veteran's GAF 
is 60.  

3.  In an unappealed May 1983 rating determination, the 
veteran was assigned a noncompensable rating for a hysterical 
neurosis; in October 1988, a claim for increased evaluation 
for that condition was denied in another unappealed decision.

4.  The May 1983 and October 1988 decisions are final.

5.  The record does not demonstrate that there was 
entitlement to a compensable rating prior to October 31, 
1996.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for panic disorder 
without agoraphobia have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, 4.132, 
Diagnostic Codes 9402, 9412 (before November 7, 1996 and 
thereafter).

2.  An effective date prior to October 31, 1996 for the award 
of a compensable evaluation for panic disorder without 
agoraphobia is not warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service-connection (noncompensable) for a nervous condition 
(hysterical neurosis, conversion type) was originally 
established by an unappealed May 1983 rating determination.  
In June 1988, the veteran sought an increased evaluation.  In 
correspondence dated in July 1988, he was requested to supply 
evidence demonstrating an increase in severity, but no 
communication was received from him in such regards.  He was 
notified that his claim for increased rating had been denied 
in October 1988.  He was afforded an opportunity to appeal 
the RO's determination but did not do so.  There is no 
indication that any correspondence sent to the veteran was 
returned as nondeliverable.  A noncompensable rating has 
remained in effect for the service-connected nervous 
condition, presently characterized as panic disorder without 
agoraphobia, until the February 1997 rating, which is the 
subject of the current appeal.  The RO construed that the 
veteran had filed a claim for increased rating on October 31, 
1996.



Panic Disorder

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for panic 
disorder without agoraphobia is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well-grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly and sufficiently developed 
with regard to this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In January 1997, the veteran was afforded a VA mental 
disorders examination.  He reported waking up three times 
during the night.  His interests were not impaired.  He 
denied feelings of guilt.  He reported low energy whenever he 
failed to exercise.  He had a good appetite and his weight 
was stable.  He denied mood swings and suicidal ideation.  He 
denied feelings of hopelessness, helplessness or 
worthlessness.  He denied manic and psychotic symptoms.  He 
was separated but had a girlfriend.  His panic attacks were 
described as more frequent.  He feared having a heart attack.  
He experienced GI upset, palpitations, hyperventilation, 
chest pain, tremulousness and diaphoresis.  Objectively, he 
was alert and oriented to person, place and time.  He 
maintained good eye contact.  His affect was neither 
depressed nor elevated.  Psychomotor activity was normal.  
Thought process was logical, coherent and cohesive.  There 
were no hallucinations.  The examiner commented that the 
veteran did not suffer any restriction in his daily 
activities, interests or personal habits as a result of his 
panic attacks.  Diagnosis was panic disorder without 
agoraphobia.  Global Assessment of Functioning (GAF) was 
reported as 80.

In June 1998, the veteran was afforded another VA 
examination.  The veteran described his panic episodes as 
occurring as frequently as ten times per week to once every 
several months.  The attacks would last 20-30 minutes and 
resolved spontaneously.  He described experiencing 
anticipatory anxiety, sometimes in social settings; he 
reported going outside when such manifestations occurred.  He 
stated that anxiety increased with increased demands or with 
mounting frustration.  He reported holding his current 
employment for the previous two years.  He identified 
increased severity of symptomatology in the year prior to the 
examination, particularly increased anxiety.  The occurrence 
of the attacks was irregular.  He denied depression, mania or 
psychosis.  He reported feeling helpless at times and having 
passive thoughts of death due to his disorder.  He stated 
that he became somewhat frustrated at times.  Objectively, he 
was alert, oriented and maintained good eye contact.  His 
affect was mildly anxious.  His psychomotor behavior was 
slightly restless but with normal range.  Speech was normal, 
and thought was logical without psychotic symptoms.  
Cognition was intact.  He denied suicidal ideation, intent or 
plan.  The examiner reported increased symptomatology over 
the year since his last examination but that there was no 
more than mild occupational impairment related to panic 
disorder.  The veteran reported losing employment in the past 
related to the panic attacks, but he has maintained his 
current job for over two years.  The examiner also reported 
mild social impairment due to the panic disorder, which was 
regarded as less significant.  Diagnosis was panic disorder 
without agoraphobia.  GAF was reported as 60.  Vocational 
rehabilitation records reported an impairment in 
employability, but such impairment not at a serious level.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is inadequate for rating purposes.  The 
Board is of the further opinion that this case presents no 
evidentiary considerations in the context of the claim for 
increased evaluation which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
disability at issue.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1)(West 1991).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed.Reg 
4753 (1994).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  The new 
rating criteria for psychiatric disability are found at 38 
C.F.R. § 4.130 (1998).  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the old diagnostic criteria for psychiatric disorders, 
in effect prior to November 7, 1996, a 30 percent rating was 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  When the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating was warranted.  A 70 percent 
rating would be assigned when the ability to establish and 
maintain effective relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9402 (before November 7, 1996).

Under the new diagnostic criteria for psychiatric disorders, 
effective November 7, 1996, when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9412 (from 
November 7, 1996).

The Board notes that competent professionals entered GAF 
Scores.  The Court, in Carpenter v. Brown, 8 Vet.App.240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.

Overall, the veteran's disability picture appears to be 
significantly closer to that contemplated by a 50 percent 
evaluation than that contemplated by a 30 percent evaluation 
under the revised criteria of Diagnostic Code 9412.  
Similarly, the veteran's VA examination reports indicate a 
degree of social and industrial impairment that is more 
appropriately characterized as considerable, rather than 
definite.

In this regard, the Board notes that the veteran's primary 
complaint associated with his psychiatric disability is panic 
attacks, which he has stated have increased, and which he 
reported could occur as frequently as 10 times a week.  In 
addition, these attacks have been noted to have affected his 
employment, causing him to have difficulty at his job. In 
addition, the veteran's symptoms include a mildly anxious 
affect and slightly restless psychomotor behavior.  He 
complains of sleep problems and of social impairment due to 
his panic attacks.  The GAF score of 60, assigned in June 
1998, indicates moderate symptoms or moderate difficulty in 
social or occupational functioning.  The assigned GAF score 
together with the reported complaints and objective findings, 
support the conclusion that the veteran's symptomatology more 
nearly approximates the criteria for a 50 percent rating, but 
no more, under both the old and new criteria. 
 
In light of the foregoing, the criteria for an evaluation of 
50 percent under the old and new rating criteria have 
reasonably been met. The benefit of the doubt has been 
resolved in the veteran's favor. Symptoms and findings 
commensurate with severe social and industrial inadaptability 
as contemplated by the old criteria or symptomatology such as 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, of the scope and 
extent required by the new criteria for a 70 percent 
evaluation are not shown by the record.  It is noted that the 
veteran has been employed since 1996 as a mechanical design 
engineer.  He was noted on recent VA examination to be alert 
and oriented, with logical organized thoughts.  His insight 
and judgment were noted to be fair to good.  

There is no competent evidence of record which indicates that 
the veteran's panic disorder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 

Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 



Earlier Effective Date

Regulations generally provide that the effective date for an 
award of VA benefits shall be the date that entitlement 
arose, or the date on which a claim was received, whichever 
is later. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998). With regard to claims for increased disability 
compensation, the effective date shall be fixed in accordance 
with the facts, but shall be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim for an increase is received within one 
year from that date.  Otherwise, the effective date shall be 
the date of receipt of the claim for increased benefits. 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

A claim which has been allowed or disallowed by the RO 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. §§ 3.160(c), 
20.1103 (1998).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (1998).

Service medical records and a VA psychiatric examination were 
of record in 1983.  The veteran denied any active 
symptomatology.  He felt good and felt happy.  VA examination 
in April 1983 found that the veteran showed no demonstrable 
social or industrial impairment.  The effective date for the 
noncompensable evaluation was 


February 19, 1983, the day after service separation.  The 
veteran did not disagree with that determination.  In June 
1988, the veteran requested an increased evaluation; no 
evidence to support this request was submitted and in October 
1988, be was informed that his claim had been denied.  On 
October 31, 1996, a claim for an increased evaluation was 
received, and following a January 1997 VA examination, a 10 
percent evaluation was assigned, effective October 31, 1996.  

The record supports a finding that the evidence in 
association with the 1983 decision did not show any 
demonstrable social or industrial impairment or residual 
disability associated with the panic disorder.  In a November 
1996 correspondence, the veteran reported that he had not 
been seen currently by any local physicians or hospitals, and 
this was also indicated during his January 1997 VA 
examination.  Moreover, no medical evidence was received 
suggesting an increase in severity of the panic disorder 
condition prior to October 31, 1996, the date of the 
veteran's claim.  

As there is no medical evidence of an increase in disability 
warranting an increased evaluation prior to that date, the 
Board finds that an effective date prior to October 31, 1996 
for the assignment of a compensable evaluation of the 
veteran's panic attacks without agoraphobia is not in order.  
38 U.S.C.A. §§ 1155, 5110(b)(2); 38 C.F.R. §§ 3.400(o).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an earlier effective date than October 31, 1996 for 
the assignment of a compensable rating for panic disorder 
without agoraphobia must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to increased evaluation for panic disorder 
without agoraphobia to 50 percent is granted subject to the 
laws and regulations governing the payment of monetary 
awards.  


Entitlement to an effective date earlier than October 31, 
1996, for a compensable evaluation for panic disorder without 
agoraphobia is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

